 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     PETER STAVRIANOUDAKIS, et al.,                      NO. 1:18-CV-01505-NONE-BAM
11
                                  Plaintiffs,            ORDER GRANTING DEFENDANTS’ REQUEST
12                                                       FOR EXTENSION OF TIME
                            v.
13                                                       (Doc. No. 61)
     UNITED STATES FISH AND WILDLIFE
14   SERVICE, et al.,

15                                Defendants.

16

17          On October 30, 2018, plaintiffs Peter Stavrianoudakis, Katherine Stavrianoudakis, Eric Ariyoshi,

18 Scott Timmons, and the American Falconry Conservancy filed this suit against the federal and state

19 defendants. (See Doc. No. 1.) Plaintiffs filed a first amended complaint (FAC”) on January 18, 2019.

20 (Doc. No. 16.) The FAC seeks declaratory and injunctive relief based on constitutional and statutory

21 challenges to federal and state regulations governing the sport/practice of falconry in California. (Id.)

22 More specifically, plaintiffs challenge certain falconry regulations under the Fourth Amendment’s

23 prohibition against unreasonable searches, and other falconry regulations under the First Amendment’s

24 Free Speech Clause. (Id.)

25          On January 28, 2019, plaintiffs filed a motion for a preliminary injunction. (Doc. No. 17.) On

26 March 15, 2019, the Federal Defendants and the State Defendant each filed a motion to dismiss and an
27 opposition to the preliminary injunction motion. (Doc. Nos. 24, 25, 26, 27.) On March 29, 2019,

28 plaintiff replied in connection with its motion for preliminary injunction and filed an opposition to the



30
 1 motions to dismiss. (Doc. Nos. 37, 38.) Defendants filed replies in early April 2019. (Doc. Nos. 41, 42,

 2 44.) In addition, an amicus brief was filed by the North American Falconers Association (Doc. No. 33),

 3 to which plaintiffs replied. (Doc. No. 40.) The motions can be fairly characterized as lengthy and

 4 complex.

 5          On January 24, 2020, the Court issued an order granting the defendants’ motions to dismiss in

 6 part and denying them in part. The court found that the plaintiffs lacked standing to bring the Fourth

 7 Amendment claims and that two of the plaintiffs (Katherine Stavrianoudakis and Eric Ariyoshi) lacked

 8 standing to pursue the First Amendment claims. The court dismissed the claims for which there was no

 9 standing with leave to amend. The motions to dismiss were denied in all other respects. (Doc. No. 59 at

10 53-54.) The court denied the motion for preliminary injunction with respect to the Fourth Amendment

11 claims because the plaintiffs lacked standing. (See id. at 50.) Finally, the court requested supplemental

12 briefing with respect to the First Amendment claims. (See id. at 54.) The court set a deadline of thirty

13 days from the date of the order for the defendants to file their supplemental briefs, making the current

14 filing deadline February 24, 2020. (See id. at 54.)

15          On February 19, 2020, in advance of the deadline, defendants filed a request for an extension,

16 seeking an additional thirty days to allow counsel to complete consultations with relevant federal and

17 state decisionmakers responsible for overseeing design and implementation of the challenged

18 regulations. (See Doc. No. 59.)

19          Plaintiffs object to the requested extension, indicating that while they “would not, in the ordinary

20 course of litigation, refuse to agree to routine requests for scheduling accommodations, and have

21 reached multiple stipulations in this case previously with the Defendants regarding scheduling,” they

22 “have been seeking preliminary injunctive relief for more than a year and are not in a position to

23 concede additional delays absent good cause.” (Doc. No. 62.)

24          Plaintiffs concede the nature of the good cause standard. (Id. at 3.) Federal Rule of Civil

25 Procedure 6(b) permits a party to move the court, upon a showing of good cause, for an extension of

26 time within which to file a brief.
27          Plaintiffs cry “fowl” but the court is not persuaded. The “delay” plaintiffs attempt to assign to

28 defendants is the result of this court’s extraordinary workload coupled with the complexity of the issues



30
 1 presented. Plaintiffs suggest that this court should not permit the extension because the court has

 2 already found irreparable First Amendment harm. In support of this argument, plaintiffs cite the court’s

 3 reasoning that for purposes of standing self-censorship can constitute a cognizable First Amendment

 4 harm. (See Doc. No. 62 at 31-33.) Plaintiffs take this reasoning out of context. The court’s standing

 5 analysis is a far cry from a finding that plaintiffs are likely to succeed on the merits of their First

 6 Amendment claim. As the court indicated, supplemental briefing is required before the court can make

 7 that determination.

 8          The requested extension is reasonable under the circumstances. The extension of time is

 9 necessary to permit defendants to consult with decision makers regarding the issues to be addressed in

10 the supplemental briefs. Accordingly, good cause appearing, the request for an extension is GRANTED.

11          On or before March 25, 2020, defendants shall file their respective supplemental briefs as

12 ordered by the Court. On or before April 24, 2020, plaintiffs shall file their responsive supplemental

13 brief as ordered by the Court.

14 IT IS SO ORDERED.

15
        Dated:     February 21, 2020
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26
27

28



30
